Citation Nr: 9934651	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-03 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the posterior left arm and elbow, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left buttock and posterior thigh, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left knee, currently evaluated as 
30 percent disabling.

4.  Entitlement to an increased rating for residuals of 
multiple shell fragment wounds to the right buttock with 
retained foreign bodies, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased rating for residuals of 
multiple shell fragment wounds to the left leg with tissue 
loss, currently evaluated as 20 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Roanoke, Virginia RO.


REMAND

A review of the claims folder shows that an October 1995 
rating decision denied entitlement to increased ratings for: 
residuals of a shell fragment wound to the posterior left arm 
and elbow, evaluated as 30 percent disabling; residuals of a 
shell fragment wound to the left buttock and posterior thigh, 
evaluated as 30 percent disabling; residuals of a shell 
fragment wound to the left knee, evaluated as 30 percent 
disabling; residuals of multiple shell fragment wounds to the 
right buttock with retained foreign bodies, evaluated as 20 
percent disabling; and residuals of multiple shell fragment 
wounds to the left leg with tissue loss, evaluated as 20 
percent disabling.  The Board notes that a notice of 
disagreement to this action was received in November 1995; 
however, no statement of the case regarding these issues has 
been issued.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the RO's failure to issue a 
statement of the case is a procedural defect requiring 
Remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
See also, Manlicon v. West, 12 Vet. App. 238 (1999) (in 
circumstances where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued).  Further, 38 C.F.R. § 19.9 (1999) provides 
for the Board's Remand for correction of a procedural defect.  
See also Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Therefore, the RO 
should furnish the veteran with a statement of the case 
concerning the aforementioned issues.  

Turning to the veteran's claim for a TDIU, the Board notes 
that Court held in Friscia v. Brown, 7 Vet. App. 294 (1995), 
that the Board has a "duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work."  The veteran underwent a VA 
examination for the purpose of this appeal in July 1995; the 
record does not indicate that the July 1995 VA examiner, or 
any other recent examiner, provided an opinion regarding what 
effect the appellant's service-connected disabilities have on 
his ability to work.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be scheduled for 
an examination by an orthopedic 
specialist in order to ascertain the 
nature and severity of his multiple 
service connected shell fragment wound 
residuals.  After reviewing the entire 
file, the examiner should provide a full 
description of the pertinent symptoms and 
clinical findings concerning the 
veteran's service-connected 
musculoskeletal disabilities.  In 
addition, the examiner should provide an 
opinion for the record as to the effect 
that each of the veteran's service-
connected musculoskeletal disabilities 
has on his ability to work.  

2.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case concerning the 
issues of entitlement to increased 
ratings for: residuals of a shell 
fragment wound to the posterior left arm 
and elbow, evaluated as 30 percent 
disabling; residuals of a shell fragment 
wound to the left buttock and posterior 
thigh, evaluated as 30 percent disabling; 
residuals of a shell fragment wound to 
the left knee, evaluated as 30 percent 
disabling; residuals of multiple shell 
fragment wounds to the right buttock with 
retained foreign bodies, evaluated as 20 
percent disabling; and residuals of 
multiple shell fragment wounds to the 
left leg with tissue loss, evaluated as 
20 percent disabling.  If, and only if, a 
timely substantive appeal is filed, these 
issues should be certified to the Board 
for appellate consideration.  

3.  In addition, the RO should review the 
veteran's claim for TDIU on the basis of 
all evidence of record and all applicable 
law and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



